REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving obtain, via one or more programmatic interfaces, a request to establish a packet processing pipeline for network traffic of an isolated virtual network of a virtualized computing service, wherein the packet processing pipeline comprises a plurality of stages, wherein the request does not specify a resource to be used to implement at least a portion of the pipeline, and wherein, corresponding to a stage of the plurality of stages, the request indicates at least a rule; identify a plurality of fast path packet processing nodes for the network traffic, wherein a number of the plurality of fast path packet processing nodes is based at least in part on a number of traffic sources within the isolated virtual network; deploy a representation of one or more stages of the packet processing pipeline to individual ones of the plurality of fast path packet processing nodes; establish, in response to a programmatic request, a traffic entry point of the packet processing pipeline; and in response to a reception of a particular packet at the traffic entry point, initiate one or more packet processing operations in accordance with a security-related configuration setting of the isolated virtual network, wherein the one or more packet processing operations are not part of the packet processing pipeline; apply the rule at a selected fast path packet processing node; implement a routing action with respect to the particular packet, wherein the routing action is based at least in part on (a) a result of the application of the rule and (b) a routing configuration setting of the isolated virtual network, among other claim limitations are non-obvious over the prior art. The closest prior art of record Miller teaches a provider network in which virtualization management components at instance hosts of an isolated virtual network (IVN) may distribute .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415